Citation Nr: 1729095	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-12 010	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hearing loss, left ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran was afforded a Board hearing before the undersigned in November 2016.  The record was held open for a 90-day period from the time of the hearing.  The Veteran also sent in a request in February 2017, for additional time to submit medical records. 

In June 2017, the Veteran submitted additional evidence.  A waiver was not submitted with the new evidence; however, because the claim on appeal is being granted, the Board will proceed with adjudication.  38 C.F.R. § 20.1304 (2016).



FINDINGS OF FACT

The currently demonstrated left ear hearing loss is the result of in-service exposure to noise in connection with the Veteran's duties.



CONCLUSION OF LAW

The criteria for the establishment of left ear hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection

Service connection will be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For certain chronic diseases, such as organic disease of the nervous system, including a sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  A grant of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as an organic disease of the nervous system) listed under 38 C.F.R. § 3.309(a) (2016).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has been shown to have left ear hearing loss for VA purposes.  See VA examination report, June 2011; see also 38 C.F.R. § 3.385 (2016).  Additionally, his DD-214, certificate of discharge from service, shows that he was a fireman.  This is consistent with in-service noise exposure.  As such, the first and second elements for service connection are met.

The June 2011 VA examiner opined that the Veteran's left ear hearing loss was not at least as likely as not related to service; because the service entrance and separation examinations did not show hearing loss, and did not show significant decreasing shifts in hearing thresholds.  

Nevertheless, in June 2017, Dr. J.F.M. provided a private opinion that the Veteran's left ear hearing loss appeared to be caused by noise trauma experienced during service.  The physician noted that the hearing loss, in his service-connected right ear was precisely the same as the hearing loss in the left ear.  The physician went on to say "[I]t is clear from the medical literature that one can have a delayed effect of noise trauma in terms of the generation of sensorineural hearing loss."  Further stating, to me, "[I]t is obvious that there is a direct correlation of that exposure that led to the disability being granted for his right ear."  

The Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current hearing loss, left ear, is related to his in-service noise exposure.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for hearing loss, left ear, is granted.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hearing loss, left ear, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


